DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32, lines 38-39 recite “by the direct contracts of the separately controllable plurality of the removal elements”.  The underlined portion appears to be a misspelling for –contact—as opposed to “contracts” as currently written.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US Publication 2007/0051256) in view of Olawsky et al. (US Patent 5,842,416; hereinafter Olawsky).
With regards to claim 25, Riedel teaches a device (FIG. 1) for coating a printing substrate (09, [0012]) with a coating medium ([0012-0014]), said device comprising: 
a roller (06, FIG. 1) configured as a forme roller for directly applying the coating medium onto the printing substrate to be printed ([0033]; FIG. 1), and 
a coating medium feed system (02; [0033]; FIG. 1) for supplying the forme roller (06) with the coating medium ([0034]), which coating medium feed system cooperates with the forme roller (06; FIG. 1), in a region of at least one contact zone (location where 06 and 02 meets; FIG. 1) on a periphery of the forme roller (06), to apply the coating medium ([0033-0034]), that will be applied directly to the printing substrate (09) by the roller (06), a lateral surface (surface of 06) of the forme roller in a continuous layer over an application width of the lateral surface of the forme roller ([0033-0034]), and 
a removal device (08) assigned to the roller (FIG. 1), and by means of which removal element (a part of 08), the coating medium applied by the coating medium feed system to the lateral surface of the roller, in the continuous layer over the application width, can be removed from the lateral surface of the roller, prior to a transfer of the coating medium downstream, in a direction of the travel of the printing substrate, wherein the coating medium that has been applied by the coating medium feed system to the lateral surface of the forme roller in a continuous layer over the application width, can be removed prior to the downstream transfer of the coating medium to the printing substrate ([0033-0036]; FIG. 1),wherein the roller (06), which is configured as the forme roller (06), is brought into rolling contact, in a region of a tangency zone of the forme roller (nip between 06 and 07; [0033]), with the printing substrate (09) to be coated, to coat the printing substrate on the side thereof that faces the forme roller (06; FIG. 1),
(08) is provided as the removal element to completely remove the coating medium from the portions of the lateral surface of the roller engaged by the removal element ([0032-0036]).
However, Riedel is silent regarding a device comprising:  
a removal device assigned to the roller, the removal device having removal elements, which are controllable separately via a control device, and by means of which removal elements, the coating medium applied by the coating medium feed system to the lateral surface of the roller, in the continuous layer over the application width, can be selectively removed from the lateral surface of the roller, in one or more sections of partial width relative to the application width, in synchronization with one of a press phase position and a printing substrate phase position for one of defined and definable phase lengths, wherein 
the removal device, as viewed in an axial direction of the forme roller, has a plurality of the removal elements, which plurality of the removal elements can be activated and deactivated mechanically independently of one another by respective actuators, which plurality of the removal elements can be one of engaged directly against and disengaged from the lateral surface of the forme roller, in a circumferential region between one of a sole and a last contact zone of the forme roller with the coating medium feed system in an operational direction of rotation and in the region of the tangency zone of the forme roller with the printing substrate, wherein a doctor blade device is provided as the removal device, which doctor blade device is arranged on the periphery of the forme roller, is offset from the contact zone with one of the sole and the last coating medium feed system, and wherein the doctor blades are provided as the plurality of the removal elements, which the doctor blades are engageable independently directly, and in direction contact against the lateral surface of the forme roller in tracks that are offset axially from one another to completely remove the coating medium from the portions of the lateral surface of the forme roller engaged by the removal elements.
(FIG. 2) for coating a printing substrate, with a coating medium (2), said device comprising  
a removal device (including 5) assigned to the roller (4), the removal device having removal elements (5; col. 3, lines 51-58), which are controllable separately via a control device  (7; col. 3, lines 54-58), and by means of which removal elements, the coating medium  applied by the coating medium feed system (1, 3) to the lateral surface of the roller (surface of 4), in the continuous layer over the application width, can be selectively removed from the lateral surface of the roller (surface of 4; FIG. 2) in one or more sections of partial width relative to the application width, in synchronization with one of a  press phase position and a printing substrate phase position for one of defined and/or definable phase lengths (col. 3, lines 44-65), prior to a transfer of the coating medium downstream, in a direction of the travel of the printing substrate, wherein  
the coating medium that has been applied by the coating medium feed system (1, 3) to the lateral surface of the roller (surface of 4) in a continuous layer over the application width, can be removed selectively, prior to the downstream transfer of the coating medium to the printing substrate (col. 4, lines 36-51), wherein
the removal device (including 5), as viewed in an axial direction of the roller (4), has a plurality of the removal elements (5; col. 3, lines 51-58), which plurality of the removal elements can be activated and deactivated mechanically independently of one another by respective actuators (6), which plurality of the removal elements can be one of engaged directly against and disengaged from the lateral surface of the roller (surface of 4), in a circumferential region between one of a sole and a last contact zone of the roller with the coating medium feed system (1, 3) in an operational direction of rotation and in the region of the tangency zone with the printing substrate, wherein a doctor blade device is provided as the removal device (including 5), which doctor blade device (5) is arranged on the periphery of the forme roller (4), is offset from the contact zone with one of the sole and the last feed system (1, 3; col. 3, lines 51-58; FIG. 1-2), and which plurality of removal elements are engagable independently directly (col. 3, lines 51-58), and in direction contact against the lateral surface of the roller in tracks (circumferential track of each blade) that are offset axially from one another (each blade is offset from one another along the axial direction).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of removal device as taught by Riedel with another known type of removal device as taught by Olawsky to further improve accuracy of the coating via the zonal metering (col. 1, lines 47-51; Olawsky).  
Furthermore, Riedel, as combined with Olawsky, is silent regarding wherein at least ten doctor blades are provided as the plurality of the removal elements.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  In this particular case, Olawsky teaches a plurality of doctor blade without specifying any relative numbers.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum number of doctor blades (including 10 doctor blades as claimed) of Riedel, as combined with Olawsky, with reasonable expectation of wiping the ink from the forme roller in the resolution as intended by the user.
With regards to claim 26, Riedel, as combined with Olawsky, teaches the device according to Claim 25, wherein the removal device (including 5; Olawsky) is positioned to cooperate with the forme roller (06; Riedel) in the circumferential region between the one of the (02; Riedel) in the operational direction of rotation and the tangency zone of the forme roller (between 02 and 07; Riedel; FIG. 1) with the printing substrate (09; Riedel).
With regards to claim 27, Riedel, as combined with Olawsky, teaches (citations to Olawsky unless specified otherwise) the device according to Claim 25, one of wherein an actuator control device (7; Olawsky; col. 3, lines 54-58) acts on the actuators (6) to activate and to deactivate, the plurality of the removal elements (5), in synchronization with one of the printing substrate phase position and the press phase position, according to a predefinable pattern, and wherein electromagnets are provided as the actuators (col. 3, lines 47-65; Olawsky).
With regards to claim 28, Riedel, as combined with Olawsky, teaches the device according to Claim 25.  However, Riedel, as combined with Olawsky, is silent regarding one of wherein two axially extending rows of the at least ten doctor blades, which two axially extending rows are spaced apart from one another by not more than one doctor blade width, are arranged offset from one another in the circumferential direction of the forme roller such that the tracks extending in the circumferential direction on the lateral surface of the forme roller, when the at least ten doctor blades are in the engaged position,  one of continue at least uninterrupted and overlap, as viewed in the axial direction of the forme roller, and wherein the at least ten doctor blades, which are engagable and disengagable independently of one another, are held on a cross-member one of directly and by elastically deformable holding means, and are movable between an engaged position and a disengaged position by the respectively associated actuators, under one of reversible deformation of the doctor blade and by the holding means.
It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed to have an additional row of doctor blades instead of one row of doctor blades (5; Olawsky; FIG. 2).
(5, FIG. 1-2, Olawsky) of the device of Riedel, as combined with Olawsky, to additionally have a backup blade in the case one of the doctor blade malfunction during coating processes.  Thus, Riedel, as combined with Olawsky and a duplication of Olawsky, would teach one of wherein two axially extending rows of the at least ten doctor blades (including 5 and its duplication; FIG. 1-2; Olawsky), which two axially extending rows are spaced apart from one another by not more than one doctor blade width (FIG. 1 shows features 6, and thus, its corresponding feature 5, right next to each other; Olawsky), are arranged offset from one another (including 5 and its duplication; FIG. 1-2; Olawsky) in the circumferential direction of the forme roller such that the tracks extending in the circumferential direction on the lateral surface of the forme roller (06; Riedel; FIG. 1), when the at least ten doctor blades are in the engaged position, one of continue at least uninterrupted and overlap, as viewed in the axial direction of the forme roller, and wherein the at least ten doctor blades, which are engagable and disengagable independently of one another (col. 3, lines 51-58; Olawsky), are held on a cross-member (including 13; col. 3, lines 6-14; FIG. 2; Olawsky) one of directly and by elastically deformable holding means, and are movable between an engaged position and a disengaged position by the respectively associated actuators (6; col. 3, lines 51-55; Olawsky), under one of reversible deformation of the doctor blade and by the holding means (col. 4, lines 28-46; Olawsky).
With regards to claim 29, Riedel, as combined with Olawsky, teaches (citations to Riedel unless specified otherwise) the device according to Claim 25, wherein the forme roller (06) has one of a smooth and a hard surface over an entire area of its lateral surface (surface of 06) that is used for coating ([0036]).
With regards to claim 30, Riedel, as combined with Olawsky, teaches (citations to Riedel unless specified otherwise) the device according to Claim 25, wherein the coating medium feed (02) comprises a coating medium feed system roller (04) that forms the contact zone (contact between 04 and 06; FIG. 1) with the forme roller (06; FIG. 1).
With regards to claim 31, Riedel, as combined with Olawsky, teaches (citations to Riedel unless specified otherwise) the device according to Claim 25 wherein the device is, characterized by its configuration as a varnish-coating device for coating already printed printing substrate  with a varnish  as the coating medium, and by its configuration as an application device for coating an as yet unprinted printing substrate with a primer as the coating medium (it is noted that the device is capable of being placed after or before another inking unit to provide additional coating or first coating, respectively).
With regards to claim 36, Riedel teaches a method for coating a printing substrate, which printing substrate is one of already printed and to be printed with one or more copies ([0002]; the printing unit can be the first or last printing unit among many printing units), with a coating medium other than printing ink (the method is capable of using other liquid than ink), the method including: 
applying the coating medium (via 02) over a continuous width to a lateral surface of a forme roller (06; [0033]), which forme roller (06) is cooperating directly with the printing substrate (09) in a tangency zone formed between the forme roller and the printing substrate (FIG. 1), for coating the printing substrate, with the forme roller having a smooth surface in a region of its lateral surface that is used for the purpose of coating ([0033-0034]);
providing a removal device (08) directly engagable with the lateral surface of the forme roller ([0033, 0036]);
transferring the coating medium left on the lateral surface of the forme roller, at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the forme roller with the printing substrate ([0033-0034]).
However, Riedel is silent regarding the method for coating a printing substrate, wherein the coating of the printing substrate with the coating medium is carried out on the basis of the 
providing a removal device having a plurality of individually controllable removal elements, each of which removal elements is directly engagable with the lateral surface of the forme roller;
selectively completely removing the applied coating medium from subsections of the lateral surface of the forme roller, using selected ones of the plurality of individually controllable removal elements, before the lateral surface of the forme roller reaching the tangency zone formed directly with the printing substrate; and
transferring the coating medium left on the lateral surface of the forme roller, after selectively completely removing the applied coating medium from subsections of the lateral surface of the forme roller, at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the forme roller with the printing substrate.
Olawsky teaches a method for coating a printing substrate, wherein the coating of the printing substrate with the coating medium is carried out on the basis of the digital data (col. 3, lines 54-58), based upon a selective removal of previously applied coating medium, using an application element and without a fixed coating forme, and forming areas of the printing substrate without coating, said areas of the printing substrate without coating being variable in at least one of number and size and shape and position (col. 3, lines 44-58), the method including:
providing a removal device (5) having a plurality of individually controllable removal elements, each of which removal elements is directly engagable with the lateral surface of the roller (4; col. 3, lines 51-58); 
selectively completely removing the applied coating medium (via feature 5) from subsections of the lateral surface of the roller (4), using selected ones of the plurality of individually controllable removal elements (col. 3, lines 51-58); and

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of removal device as taught by Riedel with another known type of removal device as taught by Olawsky to further improve accuracy of the coating via the zonal metering (col. 1, lines 47-51; Olawsky).  Thus, the combination of Riedel and Olawsky would teach selectively completely removing the applied coating medium (via feature 5; Olawsky) from subsections of the lateral surface of the roller (4; Olawsky), using selected ones of the plurality of individually controllable removal elements (col. 3, lines 51-58; Olawsky), before the lateral surface of the forme roller reaching the tangency zone formed directly with the printing substrate (09; FIG. 1; Riedel); and
transferring the coating medium ([0033]; Riedel) left on the lateral surface of the roller (due to selective removal from doctor blade 5 of Olawsky), after selectively completely removing the applied coating medium (col. 3, lines 51-58) from subsections of the lateral surface of the forme roller (06; Riedel), at least partially directly to the printing substrate at the point of physical contact of the lateral surface of the roller with the printing substrate ([0033-0036]; Riedel).
With regards to claim 37, Riedel, as combined with Olawsky, teaches the method according to Claim 36, further including accomplishing completely ([0033]; Riedel) removing the applied coating medium from the subsections of the lateral surface of the forme roller  synchronously engaging with a phase position of the copy  (col. 3, lines 54-58; Olawsky) that has one of already been printed upstream and has yet to be printed downstream in the printing substrate path ([0033-0034]; Riedel), using subsets of a number of removal elements, which number of removal elements are arranged offset from one another axially (for example, as set of 5 are engaged while others are disengaged; Olawsky) and which subsets of the number of removal elements one of are brought mechanically independently of one another into operative contact with, and are engaged against and disengaged from, the lateral surface of the forme roller (col. 3, lines 54-58; Olawsky).


Claims 32-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel (US Publication 2007/0051256) in view of LeFevre et al. (US Publication 2013/0338812; hereinafter LeFevre), and further in view of Olawsky et al. (US Patent 5,842,416; hereinafter Olawsky).
With regards to claim 32, Riedel teaches a printing press ([0011]) comprising: 
at least one coating device (FIG. 1) which is one of provided upstream of the printing unit in the printing substrate path (the first among many printing units; [0002])) and is provided downstream of the printing unit, which at least one coating device is usable to coat the printing substrate, which printing substrate one of which will be printed with a print copy downstream, and which printing substrate has already been printed with the print copy upstream ([0002]), 
a forme roller (06; FIG. 1) in the at least one coating device which forme roller can be brought into rolling contact, in a region of a tangency zone of the forme roller (nip between 06 and 07), with the printing substrate to be coated, to coat the printing substrate, on a side of the printing substrate that faces the forme roller ([0033]; FIG. 1); and 
a feed system (02; [0033-0034]; FIG. 1) for supplying the forme roller (06) with coating medium, which feed system cooperates with the forme roller (06), in the region of at least one contact zone on the periphery of the forme roller (between 02 and 06), to apply the coating medium, that will be applied directly to the printing substrate, to a lateral surface of the forme roller, in a continuous layer over an application width ([0033]). 
 by the use of which printing substrate feed system, a printing substrate to be printed can be fed in, on an intake side of a printing unit, to the printing unit, which printing unit one of operates and is operable in non-impact method; a product receiving unit, by the use of which product receiving unit, the printed printing substrate one of is further processed and is collected in a bundle.
LeFevre teaches a printing press (FIG. 1) comprising: a printing substrate feed system, by the use of which printing substrate feed system, a printing substrate to be printed can be fed in, on an intake side ([0035]) of a printing unit (101), to the printing unit, which printing unit one of operates and is operable in non-impact method ([0028]); and a product receiving unit (109), by the use of which product receiving unit, the printed printing substrate one of is further processed ([0024, 0029]) and is collected in a bundle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the printing substrate feed system as taught by LeFevre to feed a bundle of sheet to the printing press of Riedel to automate the feeding of sheets followed by the product receiving unit as taught by LeFevre for receiving the sheet.  The combination of Riedel and LeFevre would efficiently automate the print processing of substrates as originally intended by Riedel.
Furthermore, Riedel, as combined with LeFevre, is silent regarding the printing press, wherein the printing substrate is provided, on the basis of digital data, with one or more areas of the printing substrate without coating, the one or more areas without coating being variable in terms of at least one of number and size and shape and position, without the use of a fixed coating forme and based on a selective removal of a previously applied coating medium, wherein the forme roller is assigned a removal device having a plurality of removal elements, which plurality of removal elements are each controllable separately via a control device and by the use of which plurality of controllable removal elements which directly engage the lateral surface of the forme (see claim objection above) of the separately controllable plurality of the removal elements, in synchronization with the press phase position and/or printing substrate phase position for defined and/or definable phase lengths, prior to the downstream transfer of said coating medium onto the printing substrate.
Olawsky teaches a device (FIG. 2) comprising a forme roller (4), wherein the form roller (4) is assigned a removal device (including 5) having a plurality of removal elements (5; col. 3, lines 51-58), which plurality of removal elements are each controllable separately via a control device (7; col. 3, lines 54-58) and by the use of which plurality of controllable removal elements which directly engage the lateral surface of the forme roller, coating medium, applied previously, by the feed system (1, 3) to the lateral surface of the forme roller (surface of 4), in the continuous layer over the application width, is completely removable again from the lateral surface of the forme roller (surface of 4) in one or more sections of partial width relative to the application width, by the direct contacts (see claim objection above) of the separately controllable plurality of the removal elements, in synchronization with one of a press phase position and a printing substrate phase position for one of defined and definable phase lengths (col. 3, lines 44-65), prior to a downstream transfer of the coating medium directly from the forme roller onto the printing substrate.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of removal device as taught by Riedel, as combined with LeFevre, with another known type of removal device as taught by Olawsky to further improve accuracy of the coating via the zonal metering (col. 1, lines 47-51; Olawsky).  Thus, Riedel, as combined with LeFevre and Olawsky, would teach wherein the printing substrate (09; Riedel) is provided, on the basis of digital data (depending on the desired image), with (col. 3, lines 44-65; Olawsky), prior to a downstream transfer of the coating medium directly from the forme roller (06; FIG. 1; Riedel) onto the printing substrate (09; Riedel).
With regards to claim 33, Riedel, as combined with LeFevre and Olawsky, teaches the printing press according to Claim 32, wherein the coating device (02; FIG. 1; Riedel) is embodied in accordance with the device according to Claim 25 (see claim 25, above).
With regards to claim 34, Riedel, as combined with LeFevre and Olawsky, teaches the printing press according to Claim 32, wherein the coating device (02; FIG. 1; Riedel), which is located downstream of the printing unit in the printing substrate path is embodied as a varnishing device for applying varnish to printed printing substrate (the unit of Riedel is one of the latter printing unit among many printing units, [0002], Riedel).
With regards to claim 35, Riedel, as combined with LeFevre and Olawsky, teaches the printing press according to Claim 32, wherein the coating device (02; FIG. 1; Riedel), which is located upstream of the printing unit in the printing substrate path is embodied as an application device for applying primer to the printing substrate to be printed downstream (the unit of Riedel is one of the latter printing unit among many printing units, [0002], Riedel).
With regards to claims 38 and 39, Riedel, as combined with LeFevre and Olawsky, teaches the method according to Claim 36, further including selectively coating the printing substrate, downstream of the printing of the printing substrate by using a coating device ([0033-0034]; Riedel) according to a method based on a selective removal of previously applied coating medium (col. 3, lines 54-58; Olawsky).  However, Riedel is silent regarding the method further including printing the printing substrate in a printing press by a non-impact method. 
(101; LeFevre).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the printing method as taught by LeFevre to the method of Riedel, as combined with Olwasky, (such as before or after the method of Riedel) to additionally decorate the substrate as desired.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853